Citation Nr: 1020434	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-01 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a fractured left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
September 1991 to September 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2010, in support of his claim for a higher rating 
for his disability, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge of the Board.

Because the claim requires further development, the Board is 
remanding the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

In June 1992, while in the military, the Veteran fractured 
his left tibia requiring the surgical insertion of an 
intramedullary rod.  His military service ended in 
September 1993, and a VA examination not very long after in 
November 1993 revealed good healing of the tibia - albeit 
with some residual pain.  He had full range of motion of his 
left knee and left ankle.

The residual disability from that fracture subsequently was 
service connected in May 2004 and rated as 10-percent 
disabling retroactively effective from the day following his 
discharge from service when he returned to life as a 
civilian.



The Veteran contends this disability is now significantly 
worse.  In his recent January 2010 hearing testimony, he 
claimed this disability has continued to worsen even since 
his most recent VA examination in December 2008.  And in 
further explanation, he contended the disability not only 
involves his left tibia, but also his adjacent left knee and 
ankle because the steel rod that was inserted in service, 
following the fracture, extends to these additional parts of 
this extremity.

The Veteran further testified during his hearing that he has 
had to undergo additional surgery since service to "clean 
out" damaged cartilage in this knee, and that the areas 
around the screws holding the steel rod are tender and 
painful, especially on exertion, but also even while at rest.  
He added that he also at times has swelling in this 
extremity, that he has a brace for instability, and that his 
disability impedes his work as a machine repairman.  So 
considering the amount of time he has missed from work 
recently on account of this disability, he believes a higher 
30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, would be more appropriate because he has "marked" 
knee or ankle disability, not just "moderate" (20 percent) 
or "slight" (10 percent) knee or ankle disability.

The Board is unable to determine from the report of the most 
recent December 2008 VA examination whether this disability 
is indeed worse so as to warrant a higher rating, including 
whether the Veteran has the additional left knee and ankle 
impairment alleged to be the result of his tibia fracture.  
So another VA examination is needed to assist in making these 
important determinations.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for another VA 
examination to reassess the severity 
of the residuals of his left tibia 
fracture - including in terms of 
whether there is additional functional 
or other impairment involving his left 
knee and ankle associated with that 
fracture.  If there is, the examiner 
must clearly denote what symptoms of 
the left knee and ankle are the result 
of the left tibia fracture, as opposed 
to other unrelated causes.  And the 
examiner should try and quantify the 
extent of left knee, tibia, and ankle 
disability (if part and parcel of the 
service-connected fracture) in terms 
of whether it is slight, moderate or 
marked.  The claims file, including a 
complete copy of this remand, must be 
made available to the examiner for 
review of the pertinent medical and 
other history.  The Veteran is hereby 
advised that failure to report for 
this examination, without good cause, 
may have adverse consequences on this 
pending claim for a higher rating for 
this disability.



2.	Then readjudicate the claim for a 
higher rating for the residuals of the 
left tibia fracture in light of any 
additional evidence - including 
considering whether a higher rating is 
warranted for additional impairment in 
the left knee and/or ankle if 
attributed to the left tibia fracture.  
If a higher rating is not granted to 
the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to submit written 
or other argument in response before 
returning the file to the Board for 
further appellate consideration of 
this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


